Citation Nr: 0008795	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-19 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for knee disability 
secondary to service-connected residuals of gunshot wound of 
the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.  He received the Purple Heart for left ankle 
shrapnel wound and has been awarded the Combat Infantryman 
Badge.

This appeal arises from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, that denied service connection for 
degenerative joint disease of both knees secondary to 
service-connected disability of the left ankle.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution of the claim.

The Board notes that the veteran submitted a notice of 
disagreement to an August 1997 RO rating decision that 
assigned an increased (20 percent) rating for residuals of a 
gunshot wound of the left foot.  In October 1997, the RO 
issued a statement of the case and a VA Form 9 along with 
instructions to submit it within the time limit or else the 
RO would close the appeal.  The veteran did not submit the 
Form 9.  The Board therefore finds that issue is not on 
appeal.

The veteran has not requested a hearing.


FINDINGS OF FACT

1.  The veteran has been diagnosed with degenerative joint 
disease of both knees with patello-femoral joint, genuvarum, 
mild arthrofibrosis and +1 chronic strain of the medial 
collateral ligaments of both knees.

2.  Service connection has been in effect since 1946 for 
residuals of shrapnel wound of the left ankle.

3.  A VA examiner has opined that favoring the left ankle 
could aggravate the veteran's left knee symptoms excluding 
genuvarum and decreased range of motion.  

CONCLUSION OF LAW

The claim of entitlement to service connection for knee 
disability secondary to service-connected residuals of 
gunshot wound of the left foot is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In October 1997, a VA examiner offered the following 
diagnoses:

Symptomatic arthrofibrosis of the lumbar spine 
with consideration of degenerative joint disease; 
degenerative joint disease of both knees with 
patello-femoral joint, genuvarum, mild 
arthrofibrosis and +1 chronic strain of the medial 
collateral ligaments of both knees; asymptomatic 
arthrofibrosis of the right ankle; status post 
shrapnel injury of the left ankle with 
arthrofibrosis; and, clinical evidence of 
peripheral neuropathy affecting the upper and 
lower extremities.

The examiner was asked to comment on the relationship between 
knee complaints and service-connected ankle disability.  The 
examiner stated, "Considering the claimant's symptomatology 
in the left ankle, the symptoms in the knees could be 
aggravated because of favoring the left ankle."  The examiner 
added that the left ankle would not cause the veteran's 
genuvarum and decreased range of motion of both knees.  

The Board finds that the claim is well grounded.  There is a 
current medical diagnosis, there is a service-connected 
disability, and there is a favorable medical opinion relating 
some, but not all, of the currently diagnosed knee conditions 
to the service-connected disability.


ORDER

The claim of entitlement to service connection for knee 
disability secondary to service-connected residuals of 
gunshot wound of the left foot is well grounded.  To this 
extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
knee disability secondary to service-connected residuals of 
gunshot wound of the left foot is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In October 1997, the VA examiner opined that the veteran's 
service connected disability could aggravate left knee 
symptoms.  The medical opinion appears to specifically 
exclude genuvarum and limitation of motion from the symptoms 
possibly aggravated by favoring the left foot; however, the 
Board notes that the examiner might have intended to say 
simply that any limitation of motion resulting from genuvarum 
was to be excluded.  Thus, the report is ambiguous and must 
be returned for clarification.  

The veteran has reported treatment at Perry Point VA 
Hospital, Cambridge, Maryland VA Clinic, and at Wilmington. 
He reported that Perry Point records indicated that both 
knees were affected by the left foot disability.  The October 
1997 VA examiner noted that the veteran reported that a 
number of diagnostic tests were performed at Perry Point, and 
further noted in the report that none of these records were 
associated with the claims file. 

It appears that subsequent to the VA examination, outpatient 
reports from Cambridge were obtained; however, there is no 
indication that records from Perry Point were obtained.  The 
Board requests therefore, that an attempt be made to obtain 
these reports.  Following this, the veteran should be 
reexamined.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  All relevant treatment reports not 
currently associated with the claims file 
should be obtained and associated with 
the claims file.  If no addition records 
are forthcoming, the RO should clearly 
indicate that fact in the claims file.  

2.  After any additional records are 
associated with the claims file, the 
veteran should be scheduled for VA 
orthopedic examination.  The examiner 
should determine whether it is at least 
as likely as not that the service-
connected left foot disability has 
resulted in or aggravated any disability 
such as degenerative joint disease of the 
knees and low back, left knee ligament 
strain or patello-femoral syndrome, 
crepitus, painful limitation of motion of 
any joint, or right foot arthrofibrosis.  
The examiner should report any symptoms 
that are found to be at least as likely 
as not to be secondary to the left foot 
disability.  All clinical findings, 
including range of motion studies, should 
be reported in detail.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
should be made available to the physician 
and reviewed prior to the examination.

3.  After the above development, the RO 
should review the claim.  The veteran and 
his representative should be kept fully 
informed of the reasons and basis for any 
decision made.

If all the desired benefits are not granted to the veteran, 
an appropriate supplemental statement of the case should be 
furnished to him and his representative.  They should be 
afforded an opportunity to respond to the supplemental 
statement of the case before the claims folder is returned to 
the Board for further appellate consideration.  No action is 
required of the veteran until notified.  The purpose of this 
remand is to procure clarifying data and to ensure due 
process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals





 


- 8 -


